  Case 2:20-cr-00793-WJM Document 16 Filed 10/08/20 Page 1 of 1 PageID: 53




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA                             HON. WILLIAM .1. MARTiNI


                v.                                   DOCKET. NO. 20-793


JAE H. CHOI
                                                     ORDER TEMPORARILY MODIFYING
                                                     CONDITIONS OF RELEASE


         This matter having come before the Court on the application of defendant, .Jae 11. Choi.

through his counsel, Saverio A. Viggiano. Assistant Federal Public Defender. Andrew Macurdv.

Assistant United States Attorney, and David Hernandez, U.S. Pretrial Services, who have no

objection, for an Order Temporarily Modifying Conditions of Release, and for good cause

shown,

         IT IS ON THIS      ay of October 2020,

         ORDERED that the Conditions of Release entered on September 3, 2020, be modified as

follows:

    I. Mr. Choi will be permitted to transport his son to and from his school on a daily basis
       under the direct supervision of Pre-Trial services.


It is further ORDERED that all other Release Conditions remain in full force and effect.




                                                      HONORA1,E WILLIAM .1. MARTINI
                                                      UNITED%’ATES Dl STRICT JU DGE
